DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 3/26/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 3/1/2021, with respect to the rejection(s) of claim(s) 1-8 under at least one of 35 USC 102 and 35 USC 103 have 
Applicant's arguments regarding claims 9-20 have been fully considered but they are not persuasive. The Examiner notes the applicant argues, “two different elements” in Jang, as the claimed certain words, however, the Examiner notes, the elements in paragraphs [0035-0037] are from the databases, which all include symbols, therefore, the applicant has narrowed the scope of paragraph [0042] unnecessarily and doesn’t note the broad scope of the untranslated symbols to include the subject matter from paragraphs [0035-0037] and thus the corresponding arguments are deemed non-persuasive. The Examiner further 
The Double Patenting rejection will be held in abeyance until final form of claims are presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Jang, US 2011/028849) in view of Brun (US 2012/0035914) in view of Rojas et al. (Rojas, US 2016/0170974).
claim 1, Jang teaches a computer-implemented method comprising (Figs. 1-3):
receiving, by a computing device, a source segment comprising a first language to be translated into a second language (ibid-paragraphs [0025], Fig. 1 item 100-his computer as his computing device);
identifying, by the computing device, certain words within the source segment [that are not in the first language] (ibid, paragraphs [0035-0037]-see his words as the misinterpreted elements, as identified source segment having noise values, not explicitly words that are not in the first language); 
adding, by the computing device, tags to the certain words within the source segment identified (paragraph [0040], Fig. 3) [as not being in the source language];
determining, by the computing device, that the certain words need to be removed from the source segment during machine translation based on the tags (ibid-paragraph [0039-0040]-system determines the words need to be remove, based on the marked source segment);
transforming, by the computing device, the source segment into an amplified source segment, wherein the certain words are removed from the source segment and replaced with respective metadata, thereby producing the 
sending, by the computing device, the amplified source segment to a machine translation module (Fig. 1 item 180, his translator server as his machine translation module), wherein the machine translation module is configured to process the amplified source segment, thereby producing a return amplified match in a second language (ibid-paragraph [0041]-the modified/amplified source segment is sent to translator and translated, thus producing the amplified match in a second language);
receiving, by the computing device, the return amplified match from the machine translation module (ibid, paragraphs [0041-0042] as machine translation module returned matches to computer, for subsequent substitution); and
remediating, by the computing device (Fig. 1 item 100), the return amplified match by replacing the metadata with the certain words within the source segment, thereby producing an output (ibid-paragraph [0042]-as his amplified matches which are replaced with the respective certain words replacing the metadata, in his computer or computing device).
Jang lacks explicitly teaching that which Brun teaches identifying, by the computing device, certain words within the source segment [that are not in the 
adding, by the computing device, tags to the certain words within the source segment identified (ibid-his tagging of the words that are deemed in the second language from the multilingual input).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Jang and Brun to combine the prior art element of noise values in a source segment as untranslatable text as taught by Jang with producing a tagged source segment with linguistic markers identifying a source segment text having source segment words not in the first language as taught by Brun as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a tagged source segment for determining how to apply machine translation to the source 
As per claim 2, Jang further makes obvious the computer-implemented method of claim 1, further comprising translating, by the machine translation module, the amplified source segment thereby producing the return amplified match (ibid-paragraphs [0039-0042]-see translation discussion).
As per claim 10, Jang further makes obvious the computer program product of claim 9, wherein the program instructions further cause the computing device to translate the amplified source segment to produce the return amplified match (ibid-see claim 2, corresponding and similar limitation).
As per claim 3, Jang further makes obvious the computer-implemented method of claim 1, further comprising sending, by the computer device, the output to a post editing module (ibid-paragraph [0043, 0044]-his post-processing and results sent back to processing and editing steps).
As per claim 4, Jang further makes obvious the computer-implemented method of claim 3, further comprising editing, by the computing device, the output at the post-editing module to produce a return amplified match in the second language (ibid-Fig. 2A, paragraphs [0043, 0044]), wherein the editing 
As per claims 5 and 13, Jang further makes obvious the computer-implemented method of claim 4, further comprising collecting and storing, by the computing device, the post-editing logs generated by the post-editing module (ibid, Fig. 2B item 240, 242, paragraph [0050]-his post-editing and stored training document for periodical update from stored knowledge base). 
As per claims 6 and 14, Jang further makes obvious the computer-implemented method of claim 5, further comprising: analyzing, by the computing device, the post-editing logs to identify additional linguistic patterns other than the certain words contributing to translation inefficiency (ibid-see above post-edit discussion, and training discussion, paragraphs [0035-0037]-including multiple inefficiency elements, in addition to certain words contributing to translation inefficiency, patterns, expressions, etc.);
generating, by the computing device, a predictive model based on the identified additional linguistic patterns (ibid-his tables and rules as the predictive models); and

As per claim 9, Jang teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (paragraphs [0003, 0016-0020], Figs. 1-3):
receive a source segment in a first language to be translated into a second language (ibid-paragraphs [0025], Fig. 1 item 100-his computer as his computing device);
identify certain words within the source segment having associated noise values (ibid, paragraphs [0035-0037]-see his words as the misinterpreted elements, as the source segment having noise values);
determine that the certain words need to be removed from the source segment during machine translation based on the noise values (ibid-paragraph [0039-0040]-system determines the words need to be remove and substituted with metadata);
transform the source segment into an amplified source segment, wherein the certain words are removed from the source segment and replaced with respective metadata to produce the amplified source segment (ibid-the source 
send the amplified source segment to a machine translation module, wherein the machine translation module is configured to process the amplified source segment to produce a return amplified match in the second language (ibid-paragraph [0041]-the modified/amplified source segment is sent to translator and translated, thus producing the amplified match in a second language);
receive the return amplified match from the machine translation module (ibid, paragraphs [0041-0042] as machine translation module returned matches to computer, for subsequent substitution); and
remediate the return amplified match by replacing the metadata with the respective certain words to produce a target match (ibid-paragraph [0042]-as his amplified matches which are replaced with the respective certain words replacing the metadata, in his computer or computing device).
As per claim 10, Jang further makes obvious the computer program product of claim 9, wherein the program instructions further cause the computing device to translate the amplified source segment to produce the return amplified match (ibid-see claim 2, corresponding and similar limitation).
claim 11, Jang further makes obvious the computer program product of claim 9, wherein the program instructions further cause the computing device to; 
identify a domain of the source segment, wherein the transforming the source segment into an amplified source segment is based on the domain of the source segment (paragraph [0005]-his specific field of knowledge as the domain of the source segment/documents for transformation into the source segment, see claim 9, transformation discussion); and 
send the target match to a post editing module (paragraph [0043, 0044]-his post-processing and results sent back to processing and editing steps).
As per claim 12.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas et al. (Rojas, US 2016/0170974) in view of Jang et al. (Jang, US 2011/028849).
As per claims 7 and 15, Jang teaches the computer-implemented method of claim 6, further comprising:
receiving, by the computing device, a new source segment in the first language to be translated into the second language (ibid, paragraph [0025, 0048]-as his plurality of documents, including at least a new source segment in a first language);
identifying, by the computing device, [linguistic markers within] the new source segment and associated noise values based on the predictive model to produce a tagged new source segment (ibid-see claim 1, noise discussion, and Fig. 3 as including linguistic markers and tagged source segment);
transforming, by the computing device, the tagged new source segment into an amplified new source segment (ibid, Fig. 3 item 304, as the amplified new source segment); and
sending, by the computing device, the amplified new source segment to a machine translation module, wherein the machine translation module is configured to process the amplified new source segment to produce a return new 
Jang lacks explicitly teaching that which Rojas teaches identifying, by the computing device, linguistic markers within the new source segment and associated noise values based on the predictive model to produce a tagged new source segment (paragraphs [0050, 0051]-see his markers discussion, wherein the tagged source segment is produced).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Jang and Rojas to combine the prior art element of noise values in a source segment as taught by Jang with producing a tagged source segment with linguistic markers as taught by Rojas as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the 
As per claims 8 and 16, Jang teaches the computer-implemented method of claim 1, but lacks teaching that which Rojas teaches further comprising displaying, by the computing device, a graphical representation of linguistic patterns of the source segment (Fig. 18-his graphical representation of match type patterns for source segment, paragraphs [0160-0163]).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Jang and Rojas to combine the prior art element of noise values in a source segment as taught by Jang with graphical analytics of the patterns as taught by Rojas as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Jang, US 2011/028849) in view of van den Oever et al. (van den Oever, US 2014/0114642).
As per claim 17, claim 17 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Jang teaches a system comprising:
a processor, a computer readable memory and a computer readable storage medium associated with a computing device (paragraphs [0003, 0016-0020] see also his claim 1 medium discussion, see also his processor, memory and medium discussion hereinafter);
program instructions to receive a source segment in a first language to be translated into a second language (ibid-see claim 1, corresponding and similar limitation);
[program instructions to identify a domain of the source segment];
program instructions to identify certain words within the source segment having associated noise values (ibid) [based on a predictive model associated with 
program instructions to determine that the certain words need to be removed from the source segment during machine translation based on the noise values (ibid);
program instructions to transform the tagged source segment into an amplified source segment, wherein the certain words are replaced with respective metadata to produce the amplified source segment (ibid);
program instructions to send the amplified source segment to a machine translation module, wherein the machine translation module is configured to process the amplified source segment to produce a return amplified match in the second language (ibid);
program instructions to receive the return amplified match from the machine translation module (ibid); and
program instructions to remediate the return amplified match by restoring the certain words in place of the respective metadata to produce a target match,
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (ibid, paragraphs [0016-0019]).
program instructions to identify a domain of the source segment] (paragraphs [0029, 0030, 0024, 0039-0041]-his different domains as applied to the source text); and 
program instructions to identify certain words within the source segment having associated noise values (ibid) based on a predictive model associated with the domain, wherein the predictive model is one of a plurality of models associated with different domains (ibid-his statistical/predictive model for understanding, SMT per domain, with respect to his trust score for the source segment, identified potential errors as the noise values, each being one of a plurality of models all associated with different domains).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Jang and van den Oever to combine the prior art element of noise values in a source segment as taught by Jang with the domain based identification of noise in a source segment and corresponding predictive model for identification of the noise segments as taught by van den Oever as each element KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having numerical and statistical domain based calculation for linguistic noise for use in translation (ibid, van den Oever).
As per claim 18, Jang further makes obvious the system of claim 17, further comprising program instructions to send the target match to a post editing module (ibid-see claim 3, corresponding and similar limitation, paragraph [0043, 0044]-his post-processing and results sent back to processing and editing steps).
As per claim 19, Jang further makes obvious the system of claim 18, further comprising:
program instructions to obtain post-editing logs generated by the post-editing module, the post-editing logs including information regarding changes made to the target match at the post editing module (ibid-see claim 6, post-edit discussion, and training discussion, paragraphs [0035-0037]-including multiple inefficiency elements, in addition to certain words contributing to translation inefficiency, patterns, expressions, etc.);
program instructions to analyze the post-editing logs to identify additional linguistic patterns contributing to translation inefficiency (ibid-see above post-edit 
program instructions to update the predictive model based on the identified additional linguistic patterns (ibid-his tables and rules as the predictive models, see his updating discussion); and
program instructions to save the updated predictive model in a store (ibid-his predictive model stored as the database).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (Jang, US 2011/028849) in view of van den Oever, as applied to claim 19 above, and further in view of Rojas et al. (Rojas, US 2016/0170974).
As per claim 20, Jang further make obvious the system of claim 19, further comprising:
program instructions to receive a new source segment in the first language to be translated into the second language (ibid-see claim 7 corresponding and similar limitation, Jang paragraph [0025, 0048]-as his plurality of documents, including at least a new source segment in a first language);
program instructions to identify [linguistic markers] within the new source segment and associated noise values based on the updated predictive model to 
program instructions to transform the tagged new source segment into an amplified new source segment (ibid, Fig. 3 item 304, as the amplified new source segment); and
program instructions to send the amplified new source segment to a machine translation module, wherein the machine translation module is configured to process the amplified new source segment to produce a return new amplified match in the second language (ibid-see claim 1, machine translation module discussion, as applied to each and every new document as processed through his Figs. 2A-2B, and paragraphs [0035-0047]-his translation in second language).
Jang lacks explicitly teaching that which Rojas teaches program instructions to identify [linguistic markers] within the new source segment and associated noise values based on the updated predictive model to produce a tagged new source segment (paragraphs [0050, 0051]-see his markers discussion, wherein the tagged source segment is produced).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a tagged source segment for determining how to apply machine translation to the source segment (ibid, Rojas, paragraphs [0050, 0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




lms
7/3/2021